THIRD DIVISION
                                                                                 December 8, 2010


No. 1-09-2582


PACE SUBURBAN BUS DIVISION OF THE                     )       Petition for Review from the
REGIONAL TRANSPORTATION                               )       Illinois Labor Relations
AUTHORITY, d/b/a Pace Northwest Division,             )       Board - State Panel
                                                      )
       Petitioner,                                    )
                                                      )
                                                      )       No. S-CA-05-217
       v.                                             )
                                                      )
ILLINOIS LABOR RELATIONS BOARD,                               )
STATE PANEL, and URSZULA T.                           )
PANIKOWSKI,                                           )
                                                      )
       Respondents.                                   )


       PRESIDING JUSTICE QUINN delivered the opinion of the court:

       Petitioner Pace Suburban Bus Service, a division of the Regional Transportation

Authority, d/b/a Pace Northwest Division (Pace), appeals from a decision and order of the Illinois

Labor Relations Board, State Panel (Board), finding that Pace violated section 10(a)(1) of the

Illinois Public Labor Relations Act (Act) (5 ILCS 315/10(a)(1) (West 2008)) by discharging

respondent, Urszula Panikowski, in retaliation for filing a grievance for reinstatement in 1999. On

appeal, Pace contends that this court should reverse the Board because: (1) Panikowski failed to

prove that her discharge was motivated by antiunion animus; (2) the Board’s order was based

solely on a finding that Pace offered “shifting explanations” for discharging Panikowski, which

alone is not sufficient to establish that it had an improper motive for discharging Panikowski; (3)
1-09-2582

the Board erred in refusing to consider Pace’s argument that it had a legitimate business reason

for discharging Panikowski; and (4) the Board improperly relied on evidence of conduct that

occurred outside of the Act’s six-month statute of limitations. For the reasons set forth below,

we affirm the decision and order of the Board.

                                        I. BACKGROUND

       Urszula Panikowksi began working for Pace as a bus operator in 1992. During her

employment she was a member of the Amalgamated Trust Union (Union), the exclusive

representative of a bargaining unit at Pace that includes bus operators. Pace discharged

Panikowski in February 2005 on grounds that she violated Pace’s rules during a confrontation

with a bus passenger and for her “entire work record.” On June 21, 2005, Panikowski filed an

unfair labor practice charge against Pace alleging that she had been discharged in retaliation for

filing a grievance after she had been discharged in 1999. The matter was heard by an

administrative law judge (ALJ) on November 14 and 15, 2007, and March 20, 2008. Based on

testimony and exhibits presented at the hearing, the ALJ issued a recommended decision and

order finding that Pace violated section 10(a)(1) of the Act because it discharged Panikowski in

2005 in retaliation for her filing a grievance in 1999 that resulted in her reinstatement and an

award of back pay.

       In his recommended decision and order, the ALJ reviewed Panikowski’s employment

history with Pace, which included numerous customer complaints and disciplinary actions. First,

in 1996, Pace suspended Panikowski after she was involved in a verbal altercation with a bus

passenger, who alleged that in response to her question about when the bus was scheduled to


                                                 -2-
1-09-2582

depart, Panikowski told her to “shut up” and said “I put up with this shit eleven hours a day.”

Rather than terminating her employment, Pace permitted Panikowski to sign a last-chance

agreement pursuant to which she was given a suspension and four months probation and allowed

to return to work on a last chance basis.

       By 1999, Panikowski had accrued 35 complaints, 22 involving discourtesy or improper

passenger service, and in October of that year, Pace terminated her employment based on charges

that she had been involved in another verbal altercation with a passenger, had failed to report an

incident involving high school students, and had caused damage to a bus and failed to report it.

The union filed a grievance on Panikowski’s behalf alleging that Pace did not have sufficient cause

to terminate her employment, and in September 2001, an arbitrator ordered Pace to reinstate

Panikowski with back pay. The arbitrator, who focused primarily on the charge regarding

damage to the bus, concluded that although there was just cause for discipline, Pace failed to

establish sufficient cause for discharge and failed to establish that Panikowski in fact caused the

damage to the bus. The arbitrator suggested that another bus operator, Gina Barsano, might have

been responsible for the damage, stating “I am reluctant to conclude, and I do not conclude that

[Gina] Barsano caused the damage to the bus although one might be inclined to say that such a

conclusion derives inevitably from these observations.” Gina Barsano’s brother, James Barsano,

was, at that time, one of Panikowski’s supervisors and conducted a “field investigation” of the bus

accident that led to Panikowski’s discharge. When Panikowski was discharged in 2005, Barsano,

as well as other members of Pace management who were involved in the 1999 discharge, were

still Panikowski’s supervisors, including Michael Strauss, Stan Pataluch, Pace regional manager


                                                 -3-
1-09-2582

Brett Burkhardt, and Pace Superintendent Richard Foster. Panikowski contends that the

arbitrator’s award of back pay remained an issue between her and Pace, directly involving

Superintendent Foster, until at least December 2004, because the parties disagreed about the

amount owed.

       Following her reinstatement, Panikowksi was involved in several incidents between 2001

and 2005, four of which Pace cites as grounds for her 2005 discharge. Three of those incidents

are related to a July 6, 2004, motor vehicle accident at Golf Mill Shopping Center in Glenview,

Illinois. According to Panikowski, the driver of a pickup truck who was attempting to change

lanes drove into the mirror on the left-hand side of the bus. Pace subsequently investigated the

accident and determined that it was “preventable.” Panikowski appealed that finding to an

accident review board, which upheld Pace’s finding.

       After the accident, Panikowsi had an interaction with Glenview police officer Stacey

Carver, who responded to the accident scene. According to Panikowski, Carver approached the

bus and asked for her identification and insurance card. Panikowski said that she gave Carver her

identification but told her that because Pace is self-insured, she does not have an insurance card.

Panikowski also testified that she told Carver that there was a witness to the accident, but Carver

responded that she did not care. Carver, however, gave a different version of events, testifying

that she told a Pace supervisor at the scene that Panikowski was rude, uncooperative, and

argumentative. The next day, Carver spoke on the phone with Pace supervisor James Barsano.

There is a dispute as to who initiated this call, with Carver testifying that Barsano called her and

asked her to submit a complaint letter to Pace regarding Panikowski’s conduct and Barsano


                                                 -4-
1-09-2582

testifying that Carver called him. Carver did send a letter to Pace stating that Panikowski

repeatedly ignored her requests for her driver’s license and registration and her requests to move

the bus. According to Carver’s letter, Panikowski also interrupted Carver’s questioning, was

argumentative, “exemplified little respect,” and engaged in “verbal abuse.”

       After Panikowski left the accident scene, a Pace supervisor told her to drive to the

Cumberland Circle station and wait for a replacement bus. Some time later, part-time bus

operator Steve Wessel arrived with a bus. According to Panikowski, she asked Wessel why he

took so long and he replied that there had been no buses available. However, shortly afterwards,

Wessel submitted an incident report stating that when he arrived with the bus, Panikowski asked

him “what took you so long,” and “why did you bring me this piece of shit bus” and kept saying,

“I don’t care. I don’t care.”

       Pace subsequently disciplined Panikowski by suspending her and requiring her to attend

retraining sessions. According to Pace, Panikowski was removed “from service pending

investigation regarding verbal altercation[s] with Glenview police officer [Carver] and operator

Steve Wessel.” Panikowski testified at the hearing, however, that she believed she was being

suspended for the accident and for a verbal altercation with Wessel and was not aware that she

was charged with misconduct involving Officer Carver.

       The fourth incident cited by Pace as grounds for discharging Panikowski involved bus

passenger George Wang, who was a regular rider on Pace’s Cumberland Circle route. Three bus

operators testified at the hearing regarding their interactions with Wang, stating that Wang was

unfriendly and repeatedly made comments about their driving and about the bus leaving the


                                                -5-
1-09-2582

station on time. They also testified that because Wang could take any one of three buses that left

the station at around the same time, Wang would stand in the front doorway of a bus and if

another bus left first, he would jump off to board that bus. Panikowski also testified that Wang

was a difficult passenger who complained about the bus leaving late, and she said that in January

2005, she talked to Pace supervisors Foster and Barsano to ask for help in dealing with him and

was told to “do your best” and to “avoid him.” She also testified that neither Pace nor the union

acted on her requests to have a supervisor ride that route on her bus. Shortly afterwards, on

January 20, 2005, a bus passenger who did not identify himself, but who was later determined to

be Wang, called Pace to complain that Panikowski had left the Cumberland Circle station late and

was rude to him. Pace investigated the complaint and after determining that the bus did not leave

the station late, did not discipline Panikowski.

       On February 2, 2005, Panikowski’s supervisor, Barsano, informed her that she was being

suspended pending an investigation into another complaint from Wang, who asserted that on

February 1, 2005, after he boarded Panikowski’s bus, she got out of her driver’s seat, walked

back to where he was sitting, pointed at him, called him a liar, and asked if he would like it if she

called his boss and lied about him. Pace investigated the complaint by sending several supervisors

to the Cumberland Circle station over several days to find witnesses to the incident. Two

witnesses were located, one who testified that she was on another bus and saw Panikowski get up

out of her seat and go up to a rider and “aggressively verbally talk to them while shaking her

finger” and another witness, who had been on Panikowski’s bus on February 1, 2005, and

provided a written statement corroborating Wang’s complaint.


                                                   -6-
1-09-2582

       Pace supervisors Foster and Barsano subsequently met with Panikowski, the union

president, and a union steward regarding Wang’s accusations, which Panikowski denied. Pace

division manager Foster testified that after the meeting he reviewed the evidence and

Panikowski’s file and recommended that she be terminated. Final authority regarding

terminations, however, rested with Pace regional manager Brett Burkhardt, who reviewed the file,

met with Foster and decided to terminate Panikowski. On February 17, 2005, Pace issued a letter

to Panikowski, signed by Foster, stating that it was discharging her because its investigation

determined that she violated several Pace rules, which were listed in the letter and for her “entire

work record.”

       On March 17, 2005, Panikowski met with Pace managers Foster, Barsano, and Strauss

and union representatives, at which time Pace offered Panikowski a last-chance agreement.

Panikowski testified that she rejected the last-chance agreement but that after she left the building

she was approached by Foster in the parking lot, who told her that she had accidentally been given

another employee’s last chance agreement and asked her to return to the meeting. Panikowski

went back in and was given a blank page to sign, which she was told was a release form for the

last-chance agreement. Panikowski testified that she signed the paper because she wanted her job

back, but was unhappy because her union steward signed “very low” and she wanted to sign it

higher up because there was an open space left on the page. Later, when she went to apply for

unemployment benefits, Panikowski learned that the blank page she had signed was actually the

last-chance agreement. A few days later, however, on March 21, 2005, Panikowski met with

Foster and gave him a written statement rejecting the last-chance agreement


                                                 -7-
1-09-2582

           On June 24, 2005, Panikowski filed an unfair labor practice charge with the Board alleging

that Pace violated section 10(a)(1) of the Act by discharging her in retaliation for filing a

grievance following her 1999 discharge that resulted in her being reinstated to her job in

September 2001.1 On November 30, 2005, the Board dismissed the charge. Panikowski appealed

and pursuant to an order dated March 7, 2006, the Board reversed the dismissal and remanded for

further investigation. On June 19, 2007, the Board issued a complaint for hearing against Pace,

alleging that Pace discharged Panikowski in retaliation for her successfully invoking a contractual

grievance procedure provided for in the labor agreements in effect between Pace and the union,

and that in doing so, Pace interfered with, restrained, or coerced a public employee in exercise of

the rights guaranteed by section 10(a)(1) of the Act. Pace filed a timely answer asserting that

Panikowski’s 2005 discharge was motivated by her misconduct, that no hostility existed following

her 2001 reinstatement, and that even if there was lingering hostility, business reasons would have

dictated that she be discharged for her misconduct.

           Following a three-day hearing, the ALJ issued a recommended decision and order finding

that Pace discharged Panikowski in retaliation for her previous successful pursuit of her grievance



           1
               Section 10(a)(1) makes it an unfair labor practice for an employer to “interfere with, restrain or coerce

public employees in the exercise of the rights guaranteed in this Act.” 5 ILCS 315/10(a)(1) (West 2008).

Although Panikowski’s charge alleged a violation of section 10(b) of the Act, which addresses unfair labor

practices by labor organizations rather than employers, it is clear from the allegations in the charge and from the

allegations in the Board’s subsequent complaint that Panikowski intended to allege a violation of section 10(a) of

the Act.

                                                             -8-
1-09-2582

for wrongful discharge in violation of section 10(a)(1) of the Act. The ALJ’s order stated that to

establish a prima facie case in support of a section 10(a)(1) violation, a charging party must prove,

by a preponderance of the evidence that: (1) she was engaged in protected concerted activity; (2)

respondent had knowledge of such activity; and (3) respondent took adverse employment action

against her because of her involvement in that activity. The ALJ found that Panikowski met these

three requirements because her 1999 grievance constituted protected activity under section

10(a)(1), Pace’s managers involved in the 2005 discharge, who were some of the same parties

involved in the 1999 discharge, had knowledge of such protected activity, and Pace fired her in

retaliation for her protected activity. Although the ALJ did not find direct evidence of retaliation,

he inferred Pace’s illegal motive from its “shifting explanations and manufactured reasons for

discharging” Panikowski, as well as its disparate treatment of Panikowski during her employment

with Pace.

       As evidence of shifting explanations, the ALJ noted that at the time of her discharge, Pace

cited Panikowski’s entire employment history as the cause, but at the hearing, Pace supervisors

also cited the 2005 Cumberland Circle station incident involving Wang and the three incidents in

2004 related to the Golf Mill Mall accident as grounds for her termination. Further, the ALJ

noted that Foster also claimed to rely on the 1996 discharge documents and regional manager

Burkhardt stated that he relied on various documents in Pace’s files, verbal reports from Foster,

Barsano and Strauss, Panikowski’s reports of the incidents, and a synopsis of Panikowski’s

employment record, which no longer exists. The ALJ also cited Pace’s shifting explanations for

who was responsible for deciding to discharge Panikowski, noting that Foster first claimed to only


                                                 -9-
1-09-2582

having made a recommendation but later said that he was part of the decision process.

       With regard to the four incidents Pace cited as ground for discharging Panikowski, the

ALJ found that they were a pretext, used by Pace to discharge her in retaliation for her successful

1999 grievance. First, with regard to Panikowski’s 2004 accident at Golf Mill Mall, the ALJ

found that there was no evidence to support Pace’s conclusion that Panikowski could have

prevented the accident and discounted the accident review board’s subsequent affirmation of

Pace’s finding by noting that two Pace supervisors, who were also supervisors when Panikwoski

was discharged in 1999, were on the review board. As to her subsequent interaction with police

officer Stacy Carver, the ALJ found that Carver’s complaint letter was internally inconsistent and

so incoherent that no reasonable manager would have relied on it. The ALJ also found Carver’s

testimony that Barsano called her and asked her to send the letter was further evidence that the

incident was manufactured by Pace. As for Panikowski’s subsequent interaction with bus

operator Steven Wessel, who brought her a replacement bus, the ALJ found that her conduct may

have been “tiresome” but not particularly rude.

       Finally, as to the fourth incident that Pace relied on as grounds for discharging

Panikowski, her altercation with passenger Wang, the ALJ found that the effort Pace supervisors

made to investigate Wang’s complaint while failing to conduct similar investigations of other bus

operators who received passenger complaints of discourteous conduct was also evidence of

Pace’s illegal motivation for discharging Panikowski. The ALJ concluded that all of these factors,

which alone are not sufficient to form the basis of an inference that Pace discharged Panikowski in

retaliation, do, when properly considered, corroborate such an inference and are grounds for


                                                  -10-
1-09-2582

finding that Pace committed an unfair labor practice. The ALJ also rejected Pace’s argument that

its offer of a last-chance agreement to Panikowski showed that it was not vindictive toward

Panikowski because there was insufficient evidence showing that the agreement was comparable

to agreements offered to other discharged employees.

       After finding that Panikowski established a prima facie case of a section 10(a)(1) violation,

the ALJ addressed Pace’s argument that it had a legitimate business reason for discharging

Panikowski due to her employment record, the 2004 Golf Mill incidents, and the 2005 incident

involving George Wang. Based on his prior analysis that Pace managers engaged in sham

investigations to fabricate disciplinary incidents, the ALJ rejected the defense and concluded that

the proffered business justification was manufactured pretext. The ALJ ordered Pace to, among

other things, reinstate Panikowski and make her whole for loss of any pay or benefits, with

interest at 7% per annum.

       In response to the ALJ’s recommended decision and order, Pace filed 86 exceptions and a

brief. On September 4, 2009, the Board issued its decision and order accepting the ALJ’s

recommended order. The Board rejected Pace’s argument that the ALJ erred because Panikowski

failed to show that Pace’s termination of her was motivated, in whole or in part, on antiunion

animus. The Board agreed that Panikowski did not make such a showing but found that although

such a failure might have been fatal to her claim had she alleged a violation of section 10(a)(2) of

the Act, “[s]he did not so allege *** and instead, proved the elements of a violation of Section

10(a)(1).”

       The Board also rejected Pace’s assertion that its offer to Panikowski to return to work


                                                -11-
1-09-2582

under a last-chance agreement disproved any illegal motive. The Board found that Panikowski’s

rejection of the agreement was based on a well-founded belief that Pace would use the agreement

as a means of discharging her during the period she was on probation. The Board also agreed

with the ALJ that the existence of the agreement was irrelevant with regard to whether Pace

discharged her for vindictive reasons.

       Lastly, the Board rejected Pace’s assertion that the ALJ erred in considering events that

occurred more than six months prior to the filing of a charge with the Board pursuant to section

11(a) of the Act. The Board found that a charging party may rely on events outside the

limitations period to show the nature of the challenged events but not to prove that they were, in

fact, a series of unremedied unfair labor practices. The Board concluded that the ALJ properly

used the earlier events to “shed light on true character of matters occurring within the limitations

period.” Pace now appeals.

                                            II. ANALYSIS

                                         A. Standard of Review

       Review of a decision of the Labor Board is governed by the Administrative Review Law.

5 ILCS 315/11(e) (West 2008); 735 ILCS 5/3-113 (West 2008). The scope of our review

extends to all questions of law and fact presented by the record. 735 ILCS 5/3-110 (West 2008).

“The applicable standard of review depends upon whether the question presented is one of fact,

one of law, or a mixed question of fact and law.” American Federation of State, County &

Municipal Employees, Council 31 v. Illinois State Labor Relations Board, 216 Ill. 2d 569, 577

(2005). Questions of law are reviewed de novo. City of Belvidere v. Illinois State Labor


                                                 -12-
1-09-2582

Relations Board, 181 Ill. 2d 191, 205 (1998). The Labor Board’s findings of fact are “held to be

prima facie true and correct” (735 ILCS 5/3-110 (West 2008)) and will be disturbed on review

only if they are against the manifest weight of the evidence. City of Belvidere, 181 Ill. 2d at 205.

The Labor Board’s resolution of a mixed question of law and fact will be reversed on appeal only

when it is clearly erroneous. American Federation of State, County & Municipal Employees,

Council 31, 216 Ill. 2d at 577. Here, the Board’s decision and order finding that Pace committed

an unfair labor practice by discharging Panikowski for engaging in protected activity in violation

of section 10(a)(1) of the Act presents both questions of law and questions of fact and each will

be reviewed under the appropriate standard.

                                        B. Antiunion Animus

       On appeal, Pace first argues that the Board’s order is erroneous because Panikowski failed

to establish that her discharge was motivated by antiunion animus, which Pace asserts is required

to establish a violation of section 10(a)(1) of the Act. Although the interpretation of statute is a

question of law which we review de novo (Taddeo v. Board of Trustees of the Illinois Municipal

Retirement Fund, 216 Ill. 2d 590, 595 (2005)), we will not substitute our construction of a

statutory provision when, as in this case, the agency charged with the administration of the statute

has adopted a reasonable interpretation. Church v. State of Illinois, 164 Ill. 2d 153, 162 (1995).

Pace relies on City of Burbank v. Illinois State Labor Relations Board, 128 Ill. 2d 335 (1989), to

support its argument. In City of Burbank, the city “restructured” its public works department by

eliminating two foremen positions and creating one position to replace them. City of Burbank,

128 Ill. 2d at 342. The Board found that the City had engaged in unfair labor practices under

                                                 -13-
1-09-2582

sections 10(a)(1), (a)(2) and (a)(3) of the Act because the “restructuring” was a pretext for

discharging one of the foremen, Robert Randle, who was active in getting the American

Federation of State, County and Municipal Employees, AFL-CIO (AFSCME), certified as the

exclusive bargaining representative of the department’s employees. City of Burbank, 128 Ill. 2d at

342-43. As a result, the Board ordered the city to remove the foreman it appointed and to

reinstate Randle. City of Burbank, 128 Ill. 2d at 344.

       In affirming the Board’s order, our supreme court held that, “Where an employer is

charged with an unfair labor practice because of the discharge of an employee engaged in

protected activity, the charging party must first show, by a preponderance of the evidence, that

the adverse employment action was ‘based in whole or in part on antiunion animus-or *** that the

employee’s protected conduct was a substantial motivating factor in the adverse action.’ ” City of

Burbank, 128 Ill. 2d at 345, quoting National Labor Relations Board v. Transportation

Management Corp., 462 U.S. 393, 401, 76 L. Ed. 2d 667, 675, 103 S. Ct. 2469, 2474 (1983).

Pace asserts that because the Board acknowledged that Panikowski failed to demonstrate that her

termination was motivated, in whole or in part, by antiunion animus, the Board should have

found that she failed to establish a prima facie case of an unfair labor practice. Instead, Pace

contends, the Board inserted a prohibited motive into the analysis, namely that adverse action was

taken against Panikowski for her involvement in “protected activity,” and in so doing, created a

“moving target” standard for establishing a section 10(a)(1) violation. As a result, Pace argues,

the Board’s findings are erroneous as a matter of law.

       Respondents contend, however, that to prove a retaliatory discharge claim under section

                                                -14-
1-09-2582

10(a)(1) of the Act, an employee must demonstrate retaliation for engaging in activity protected

by the Act, regardless of whether it is considered union activity or the discharge was otherwise

motivated by antiunion animus. Although section 10(a)(1) generally does not require proof of the

employer’s illegal motive Illinois Fraternal Order of Police Labor Council, 14 PERI ¶2029, at X-

177 (ISLRB 1998)), when an employee asserts that she was discharged for engaging in protected

activity, she necessarily contends that the employer’s motives for her discharge were improper. In

those cases, the Board has followed the framework applied in Section 10(a)(2) claims to

determine whether a public employer terminated the employee for an illegal motive. Mulligan, 11

PERI ¶3008, at XI-40 (ILLRB 1995). Because section 10(a)(1) broadly protects public

employees in exercising their rights under the Act, in contrast to section 10(a)(2), which more

narrowly protects union membership and activities, an employer violates section 10(a)(1) if it

discharges an employee in retaliation for exercising her rights under the Act, regardless of

whether the employee establishes antiunion animus. Therefore, respondents contend, an

employee can establish a prima facie case of a section 10(a)(1) violation by demonstrating that (1)

she was engaged in a statutorily protected activity; (2) her employer was aware of the nature of

her conduct, and (3) the employer took adverse action against her for discriminatory reasons, i.e.,

animus toward her participation in such activities. We agree.

       First, Pace’s reliance on City of Burbank is misplaced because there our supreme court

held that an employer violates the Act where the discharge is based in whole or in part on

antiunion animus or that the employee’s protected conduct was a substantial or motivating factor

in the adverse action. City of Burbank, 128 Ill. 2d at 345. That language indicates that a showing


                                                -15-
1-09-2582

of either motivation on the part of the employer is sufficient to establish an unfair labor practice

under the Act. Further, we note that the Fifth District of this court adopted this standard in

Sheriff of Jackson County v. Illinois State Labor Relations Board, 302 Ill. App. 3d 411, 415

(1999), holding that an employee can establish a prima facie case under section 10 of the Act by

proving the same three factors by a preponderance of the evidence. Sheriff of Jackson County,

302 Ill. App. 3d at 415, citing City of Burbank, 128 Ill. 2d at 345-46. Similarly, in Speed District

802 v. Warning, 392 Ill. App. 3d 628 (2009), the First District of the court held that to establish a

prima facie case of discriminatory discharge under section 14(a)(3) of the Illinois Educational

Labor Relations Act (115 ILCS 5/14(a)(3)(West 2006)), which is analogous to the Act at issue in

this case, a complainant must prove that (1) she was engaged in a protected activity; (2) the

employer was aware of the activity; and (3) the employer took adverse action against the

complainant for engaging in that activity. Speed District 802, 392 Ill. App. 3d at 636. The court

further held that the third element of the prima facie case is satisfied when the employee

establishes the protected activity was a substantial or motivating factor in the employer’s adverse

action against the employee. Speed District 802, 392 Ill. App. 3d at 636.

       Federal courts interpreting section 8(a)(1) of the National Labor Relation Act of 1935 (29

U.S.C. §158 (2006)), which is analogous to section 10(a)(1) of the Illinois Act, further support

the argument that an employee only needs to prove an employer discharged her in retaliation for

engaging in a protected activity, such as filing a grievance under a collective bargaining

agreement, regardless of antiunion animus. Because there is a close parallel between the Illinois

Public Labor Relations Act and the National Labor Relations Act (NLRA), it is appropriate to


                                                 -16-
1-09-2582

examine federal interpretations of the NLRA where those decisions are consistent with the

purposes of the Illinois Act. City of Burbank, 128 Ill. 2d at 345. Although the cases cited by

respondents do not directly address whether antiunion animus is required to establish a violation

of section 8(a)(1), they do support a holding that an employer commits an unfair labor practice

under the Act by discharging an employee for engaging in protected concerted activities under the

NLRA, such as filing a grievance. See National Labor Relations Board v. City Disposal Systems,

Inc., 465 U.S. 822, 836, 852, 79 L. Ed. 2d 839, 104 S.Ct. 1505, 1513 (1984) (“No one doubts

that the processing of a grievance *** is concerted activity within the meaning of §7.”);

Roadmaster Corp. v. National Labor Relations Board, 874 F.2d 448, 452 (7th Cir. 1987) (“It is

well settled that the filing of grievances pursuant to a collective bargaining agreement is protected

concerted activity under §7”); National Labor Relations Board v. Ryder/P.I.E Nationwide, Inc.

810 F.2d 502, 507 n.3 (5th Cir. 1987) (“Since the filing of grievances is a right rooted in the

collective bargaining agreement, invocation of that right is a protected, concerted activity for

purposes of the Act”).

       Further, as previously discussed, section 10(a)(1), unlike section 10(a)(2), broadly

protects public employees in exercising their rights under the Act. Therefore, under the plain

language of the statute, an employee can establish a prima facie violation of section 10(a)(1) by

showing that she was discharged for exercising those rights, including the right to file a grievance

against her employer. Requiring the employee to also prove that her employer’s actions were

motivated by animus toward the union would unduly burden an employee seeking redress against

an employer interfering with those rights.


                                                -17-
1-09-2582

       We next turn to Pace’s contention that the Board erred in finding that the evidence

presented by Panikowski established a prima facie violation of section 10(a)(1). Pace does not

contest that Panikowski was engaged in protected concerted activity under section 10(a)(1) of the

Act when she filed her 1999 grievance. Indeed, federal precedent has held that filing and pursuing

a grievance pursuant to a collective bargaining agreement are protected concerted activities under

sections 7 and 8(a)(1) of the NLRA (City Disposal Systems, Inc., 465 U.S. at 836, 79 L. Ed. 2d

at 852, 104 S. Ct. at 1513 (“No one doubts that the processing of a grievance in such a manner is

concerted activity within the meaning of §7”)), and the Board has similarly recognized filing a

grievance as a protected concerted activity under section 10(a)(1) Bryant, 20 PERI ¶73, at 393

(ILRB State Panel 2004). Nor does Pace contend that it was not aware of Panikowski’s 1999

grievance or the 2001 arbitrator’s award reinstating her employment. Pace does contend,

however, that Panikowski failed to establish that there was a causal connection between the

employee’s protected activity, in this case, filing a grievance, and the employer’s adverse action,

which Pace asserts is the sin qua non of a violation of the Act.

       Our supreme court has held that motive is a question of fact and that the Board may infer

discriminatory motive from either direct or circumstantial evidence. City of Burbank, 128 Ill. 2d

at 345. Because motive involves a factual determination, the Board’s finding must be accepted if

supported by substantial evidence. City of Burbank, 128 Ill. 2d at 345. In City of Burbank, the

court delineated factors a court may look to in order to infer antiunion motivation including: (1)

an employer’s expressed hostility toward unionization, together with knowledge of the

employee’s union activities; (2) the timing of the adverse action in relation to the occurrence of


                                                -18-
1-09-2582

the union activity; (3) a pattern of an employer's conduct directed at those engaging in union

activity; (4) shifting explanations for employer's actions; and (5) inconsistency in the reasons given

for its action against the employee as compared to other actions by the employer. City of

Burbank, 128 Ill. 2d at 346. Pace contends that Panikowski failed to establish any of the five

factors, and therefore, the Board erred in finding that it had an improper motive for discharging

Panikowski. Alternatively, Pace asserts that the Board’s only stated reason for finding an

improper motive, shifting explanations, is, alone, insufficient to establish an improper motive.

       It is clear from the record, as Pace asserts, that the ALJ found that neither the first factor,

an employer’s expressed hostility toward unionization, nor the third factor, a pattern of conduct

directed at those engaging in union activity was present, as his recommended decision states that

Pace expressed no hostility toward the union and “there is no evidence that any disparity of

treatment as to complaints reflects a pattern on protected union or concerted activity.” As for the

second factor, the timing of the adverse action in relation to union activity the ALJ acknowledged

that the time period between the protected activity in 1999 and the discharge in 2005 was too

remote to infer a causal relationship. The ALJ made no findings of fact or conclusions of law

regarding the fifth factor, inconsistencies between the proffered reason for discharge and other

actions of the employer.

       Therefore, Pace asserts, the ALJ must have rested his finding of a prohibited motive solely

on the final factor, the employer’s shifting explanations. Further, Pace asserts, the ALJ's finding

that shifting explanations existed was based on Superintendent Foster’s testimony during which he

first cited Panikowski’s entire employment history as a reason for her termination and then stated

                                                -19-
1-09-2582

that there were three incidents, escalating in severity, which led to his recommendation of

termination. Pace asserts, however, that Panikowski’s termination letter states that she was

removed from service pending investigation of the February 1, 2005, incident involving George

Wang and that a subsequent investigation determined that she violated several rules in Pace’s

General Rule Book. The letter then stated that“[b]ased on the above, and your entire work

record, your employment at Pace Northwest Division is terminated, effective immediately.” Pace

asserts that no reasonable person could find, based on this letter, that Panikowski was discharged

for her entire work history. Pace also contends that the ALJ placed too much weight on Foster’s

testimony stating that he considered the 1996 last-chance agreement in making the termination

decision, because Foster only said that he reviewed it and found it strange that Panikowski had

not been terminated, and that this is not evidence of shifting rationales for her discharge.

       Alternatively, Pace contends that shifting explanations alone are not sufficient to establish

that an employer had an improper motive for discharging an employee. For support, Pace cites

American Federation of State, County & Municipal Employees, Council 31 v. Illinois State Labor

Relations Board, 175 Ill. App. 3d 191 (1988) (hereafter, AFSCME, Council 31). In that case,

this court held that the fact that two employees who were active union members were terminated

several days after the certification of the union was not sufficient to establish the employer’s union

animus. AFSCME, Council 31, 175 Ill. App. 3d at 200. “It is but one factor to be weighed with

the others. Standing alone, or even together with the hazy disparate treatment evidence

presented, it is insufficient to establish union animus,” the court stated. AFSCME, Council 31,

175 Ill. App. 3d at 200. Similarly, Pace contends in this case a finding of shifting explanations


                                                 -20-
1-09-2582

alone is not sufficient to establish an improper motive.

        Respondents assert, however, that Pace’s reliance on AFSCME, Council 31 is misplaced

because in the instant case, the Board did not rely on temporal proximity alone in finding that

Pace had an improper motive for firing Panikowski. Instead, respondents contend, the Board

found that Pace manufactured reasons for discharging Panikowski and treated her differently than

other bus operators, and that these are grounds for inferring an improper motive by an employer.

See York Products, Inc. v. National Labor Relations Board, 881 F.2d 542, 545 (8th Cir. 1989)

(“[b]oth implausible explanations and false or shifting reasons support a finding of illegal

motivation”); Pollard v. Rea Magnet Wire Co., 824 F.2d 557, 559 (7th Cir. 1987) (holding that in

a Title VII case alleging racial discrimination, “[i]f the employer is trying to hide its real reason,

that effort - coupled with the evidence making up the employee’s prima facie case-may convince

the trier of fact that the real reason needed to be hidden and therefore probably was

discriminatory.”). For support, respondent cites Temp-Masters, Inc. v. National Labor Relations

Board, 460 F.3d 684 (6th Cir. 2006), which stated that “[i]n determining whether discriminatory

motivation exists, *** the Board may rely on a subset of the relevant factors and, often, not all

factors will be present in a specific case.” Temp-Masters, Inc., 460 F.3d at 693 citing W.F. Bolin

Co. v. National Labor Relations Board, 70 F.3d 863, 871 (6th Cir. 1995). The subset of factors

identified in W.F. Bolin, as permitting a reasonable inference of discriminatory motivation, include

the company’s expressed hostility toward unionization combined with knowledge of the

employees’ union activities; inconsistencies between the proffered reason for discharge and other

actions of the employer; disparate treatment of certain employees compared to other employees


                                                  -21-
1-09-2582

with similar work records or offenses; a company’s deviation from past practices in implementing

the discharge; and proximity in time between the employees’ union activities and their discharge.

W.F. Bolin, 70 F.3d at 871.

       Here, the Board found that the ALJ correctly inferred a discriminatory motivation based

on his finding that the reasons offered by Pace managers for discharging Panikowsi were shifting

and not believable, that Pace treated Panikowski differently from other employees by undertaking

unprecedented efforts to investigate customer complaints against her, and by imposing disparate

discipline on her. All of these factors, the Board found, demonstrate that Pace sought to disguise

its true motive for discharging her. We agree. First, the Board inferred an improper motive from

its finding that Pace’s investigation into the July 2004 Golf Mill accident and the subsequent

complaint from Office Carver was fabricated by Pace supervisors in order to discipline

Panikowski. This finding was based on the Board’s conclusion that there was no basis for finding

Panikowski at fault for the accident. Despite the fact that the accident review board, which

included two bus operators, confirmed Pace’s finding that the accident was preventable, the

Board found that the credibility of this finding was undercut by the fact that two Pace supervisors,

who were also Panikowski’s supervisors when she was discharged in 1999, were on that accident

review board. Further, the Board found that Officer Carver’s written complaint was not credible

and that her testimony stating that Pace asked her to write the complaint letter was further

evidence that Pace manufactured reasons for discharging Panikowski. With regard to the incident

involving bus passenger George Wang, the Board found that Pace’s “highly unusual”

investigation, which included sending Pace supervisors to the Cumberland Circle station to find


                                                -22-
1-09-2582

witnesses. Given that other bus operators who had similar complaints filed against them were not

similarly investigated by Pace, the Board found that this disparate treatment of Panikowski was

further evidence of its improper motive. Lastly, the Board found that Pace’s offer of a last-

chance agreement to Panikowski was not evidence that it was not behaving in a vindictive manner

toward Panikowski because Pace did not present evidence showing that the agreement was

comparable to agreements offered to other discharged employees.

       Motive is a question of fact, and the Board’s finding must be upheld if it is not against the

manifest weight of the evidence. City of Burbank, 128 Ill. 2d at 345; Speed District. 802, 392 Ill.

App. 3d at 634. A factual finding is against the manifest weight of the evidence when the

opposite conclusion is clearly evident or the finding is arbitrary, unreasonable, or not based on the

evidence. City of Belvidere, 181 Ill. 2d at 205. Here, the Board’s finding that Pace had an

improper motive for discharging Panikowksi in violation of section 10(a)(1) of the Act was not

against the manifest weight of the evidence.

                                 C. Business Justification Defense

       Next, Pace contends that the Board erred in failing to apply the dual motive analysis to

Pace’s business justification defense. Once a charging party establishes a prima facie case of an

unfair labor practice, the burden shifts to the respondent, who may demonstrate that even absent

that prohibited motivation, it would have taken the same action against the charging party for

legitimate business reasons. City of Burbank, 128 Ill. 2d at 346. Merely proffering a legitimate

business reason for the adverse employment action does not end the inquiry, for it must be

determined whether the reasons advanced are bona fide or pretextual. City of Burbank, 128 Ill.

                                                -23-
1-09-2582

2d at 346. If the suggested reasons are a mere litigation figment or were not relied upon, then the

determination of pretext concludes the inquiry. City of Burbank, 128 Ill. 2d at 346. However, if

the employer advances a legitimate reason and is found to have relied upon that reason, then the

case is characterized as dual motive and the employer must demonstrate by a preponderance of

the evidence that the employee would have been terminated notwithstanding his union

involvement. City of Burbank, 128 Ill. 2d at 347

       Pace asserts that in his recommended order, the ALJ found that Pace honestly discharged

Panikowski for at least some of its proffered justifications, namely, her December 2004 altercation

with a motorist. Therefore, Pace contends that the ALJ should have determined under the dual

motive analysis set forth in City of Burbank whether Pace had a business justification for

discharging Panikowski but, instead, it summarily rejected the defense and did not permit Pace to

prove that it would have discharged her for a legitimate business reason. Further, Pace argues

that under the “honest belief” rule, since the ALJ concluded that Foster “assumed” that the

complaints about Panikowski were true and based his recommendation that she be terminated

upon this belief, there was no discriminatory intent on Foster’s part and, therefore, there was a

legitimate business justification for her discharge. We disagree.

       The ALJ, and in turn the Board, found that Pace’s proffered business reason for

discharging Panikowski was a pretext for retaliating against her for her 1999 grievance. Based on

City of Burbank, because the Board and the ALJ found that Pace’s business justifications for

discharging Panikowski were not bona fide but merely a pretext for retaliation, no further analysis

was required. Further, Pace’s suggestion that the ALJ found that it had honestly fired Panikowski


                                                -24-
1-09-2582

for at least some of its proffered justifications is incorrect, as he found that Pace engaged in sham

investigations of Panikowski and treated customer complaints about Panikowski differently from

complaints about other bus operators. Therefore, we find that the Board did not err in deciding

not to apply the dual motive analysis to Pace’s business justification defense.

                                      D. Statute of Limitations

       Lastly, Pace argues that the Board erred in relying on evidence of conduct that occurred

outside of the six month statute of limitations provided for in section 11(a) of the Act. Section

11(a) of the Act states, in part, “no complaint shall issue based upon any unfair labor practice

occurring more than six months prior to the filing of a charge with the Board and the service of a

copy thereof upon the person against whom the charge is made, unless the person aggrieved

thereby did not reasonably have knowledge of the alleged unfair labor practice or was prevented

from filing such a charge by reason of service in the armed forces, in which event the six month

period shall be computed from the date of his discharge.” 5 ILCS 315/11(a) (West 2006).

       Like the Illinois Public Labor Relations Act, the National Labor Relations Act includes a

six-month statute of limitations, which the Supreme Court interpreted in Local Lodge No. 1424 v.

National Labor Relations Board, 362 U.S. 411, 4 L. Ed. 2d 832, 80 S. Ct. 822 (1960). In that

case, the Court held that evidence of occurrences prior to the six-month limitations period are

allowed for the limited purpose of “shed[ding] light on the true character of matters occurring

within the limitations period.” Local Lodge No. 1424, 362 U.S. at 416, 4 L. Ed. 2d at 838, 80

S.Ct. at 826. The Court also stated that “where conduct occurring within the limitations period

can be charged to be an unfair labor practice only through reliance on an earlier unfair labor


                                                -25-
1-09-2582

practice,” “it serves to cloak with illegality that which was otherwise lawful. And where a

complaint based upon that earlier event is time-barred, to permit the event itself to be so used in

effect results in reviving a legally defunct unfair labor practice.” Local Lodge No. 1424, 362 U.S.

at 416-17, 4 L.Ed. 2d at 838, 80 S.Ct. at 827. See also, National R.R. Passenger Corp. v.

Morgan, 536 U.S. 101, 113, 153 L. Ed. 2d 106, 122 S. Ct. 2061, 2072 (2002) (holding that in

Title VII cases, the statute of limitations does not bar an employee from using prior acts as

“background evidence in support of a timely claim”).

       This court subsequently addressed the issue in Moore v. Illinois State Labor Relations

Board, 206 Ill. App. 3d 327 (1990), where it held, based on Lodge No. 1424, that allegations

outside the six-month period could be used as evidence shedding light on the allegations alleging a

breach of the duty of fair representation by a failure to process Moore’s grievance and by

misrepresenting the status of his grievance to him but not as the source of an independent unfair

labor practice.

       Here, Pace asserts that Panikowsi filed her charge on June 21, 2005, and therefore, the

Board had jurisdiction to issue an order based on actions that occurred in the prior six-months.

Pace contends that the ALJ’s finding that it had “shifting explanations” for its discharge of

Panikowski was based on events that occurred outside that six-month limitation, including the

accident that occurred on July 6, 2004, resulting in the broken mirror on the bus. According to

Pace, the ALJ improperly relied on this accident to establish a prima facie case. Pace asserts that

the Board’s finding that the ALJ relied on events predating the six-month statute of limitations

was proper to “shed light on the true character of matters occurring within the limitations period”


                                                -26-
1-09-2582

is contradicted by his recommended decision and order in which the ALJ stated that the statute of

limitations does not apply with the “usual vigor” and by the extent to which the ALJ analyzed

prelimitations events, including incidents that occurred nearly a decade before Panikowski’s 2005

discharge. Pace asserts that, as a result, the ALJ’s recommended decision and order served to

“cloak with illegality that which was otherwise lawful.” We disagree.

       First, the ALJ considered evidence of prelimitations period conduct because Panikowski

alleged that she was discharged in retaliation for her successful grievance challenging her 1999

discharge. As a result, she relied on her interceding employment history to establish Pace’s illegal

motive for her 2005 discharge, which “shed light on the true character of matters occurring within

the limitations period.” Local Lodge No. 1424, 362 U.S. at 416, 4 L. Ed. 2d at 838, 80 S. Ct. at

826. Therefore, consistent with Moore and Local Lodge No. 1424, the ALJ appropriately

considered Pace’s prelimitation period conduct to determine the true character of Pace’s motive

for its challenged discharge of Panikowski.

       Further, it should be noted that Pace’s discharge letter to Panikowski stated that she was

being discharged for the February 1, 2005, incident and for her “entire work record” and Pace

relies on several prelimitations events, such as the July 2004 Golf Mill Shopping Center incident,

to establish that it had a business reason for terminating her. Based on its introduction of this

evidence as grounds for discharging Panikowski, it should not then be permitted to object to the

ALJ’s reliance on that evidence in finding that Pace manufactured evidence as a pretext for

discharging her.

                                        III. CONCLUSION


                                                -27-
1-09-2582

       For the foregoing reasons, we affirm the Board’s finding that Pace violated section

10(a)(1) of the Act when it discharged respondent Urszula Panikowski.

       Affirmed.

       MURPHY and STEELE, JJ., concur.




                                              -28-